ASSUMPSIT on a promissory note. Affidavit and a copy of the cause of action filed and motion on behalf of the plaintiffs *Page 178 
for judgment notwithstanding the affidavit of defense filed alleged that the note was made by the defendant to the order of the plaintiffs for goods sold and delivered to him by them, and that the amount of it through mistake was in excess of the value of the said goods and that the defendant has paid the plaintiffs in full for the actual value of said goods and for the amount legally due on said note.
The Court gave judgment for the plaintiffs upon the motion.